DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. Claims 1-20, as filed on March 13, 2019 have been considered below and are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2019 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b).
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1-9 are directed to a method, i.e., a process. Claims 11-15 are directed to a product, i.e., a machine. Claims 16-20 are directed to a system, i.e., a machine. Accordingly, claims 1-20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 16, the claim, under its broadest reasonable interpretation, recites an abstract idea of planning a multi-leg trip. Wherein, the processes to perform the abstract idea are methods of organizing human activity and mental processes. The following limitations recite a method of organizing human activity:
receiving a travel itinerary from a first user, wherein the travel itinerary indicates a destination, travel dates, one or more events during the travel dates that the first user will attend, and an availability of the first user during portions of a trip;
obtaining…trip data comprising a departure location, a departure airport, a destination airport, and a desired arrival time; 
obtaining a first prediction of a departure time at the departure location to arrive at the destination airport at the desired arrival time;
calculating a first estimated arrival time at the destination airport by:
selecting a ground leg of the multi-leg trip, the ground leg connecting the departure location to the departure airport; 
predicting an estimated arrival time at the departure airport based on the first prediction of the departure time at the departure location and the ground leg; 
selecting a flight leg of the multi-leg trip, the flight leg connecting the departure airport to the destination airport; 
predicting the first estimated arrival time at the destination airport based on: 
the estimated arrival time at the departure airport, an aircraft to be used for the flight leg, and a prevailing flight condition associated with the flight leg; 
determining an excessive discrepancy between the first estimated arrival time at the destination airport and the desired arrival time, and 
based on the excessive discrepancy: 
obtaining a second prediction of the departure time at the departure location, wherein the second prediction is made to reduce the discrepancy;  40PATENT APPLICATION ATTORNEY DOCKET NO. 18648/013001
calculating a second estimated arrival time at the destination airport based on the second prediction of the departure time;
identifying an acceptable discrepancy between the second estimated arrival time at the destination location and the desired arrival time; and 
based on the acceptable discrepancy: 
presenting…the second prediction of the departure time as a recommended departure time.
The preceding terms/phrases have been taken directly from the claim. Wherein, the limitations located above in (a) thru (g) are methods encompassing fundamental economic practices and commercial interactions in the travel industry. For example, a traveler “planning of a multi-leg trip to prepare for a trip from the departure location, via departure airport and destination airport to the destination location.” (PG Pub Specification, ¶ [0020]). Moreover, the claimed limitations recite transactional/commercial relationships between travel providers and travelers, e.g., travel provider receiving a travel itinerary from a traveler to calculate and provide estimated arrival times for services rendered. 
Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), one or more limitations in (d), (e), and (f) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 16, as 
Regarding independent claims 1 and 10, claim 1 is the method claim and claim 10 is the product claim to the system claimed in claim 16 and share analogous limitations to those previously analyzed in Step 2A—Prong I above for claim 16. Accordingly, claims 1 and 10 recite an abstract idea for the same reasons as presented in Step 2A—Prong I for claim 16 and have been evaluated in Step 2A—Prong II below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 16, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a computer processor,” and (ii) “a graphical user interface,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification recites (i) “may be an integrated circuit for processing instructions.” (PG Pub Specification, ¶ [0076]). The specification further recites (ii) as such. (PG Pub Specification, ¶ [0087]). 
Consequently, although the additional elements (i) and (ii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, storing, calculating, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) and (ii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a 
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 16 is not integrated into a practical application. Consequently, claim 16 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 16. Moreover, the claim does not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 16. Accordingly, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 10, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 16. Moreover, the claim recites the following additional element (iii) “a non-transitory computer readable medium comprising computer readable program code.” However, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality such that it does not transform the abstract idea into a practical application. Wherein, the specification further recites (iii) as “software instructions…stored, in whole or in part, temporarily or permanently, on a non-transitory computer readable medium such as a CD, DVD, storage device, a diskette, a tape, flash memory, physical memory, or any other computer readable storage medium.” (PG Pub Specification, ¶ [0079]). Accordingly, for claim 10 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 16, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) and (ii), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 16 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1, as stated in Step 2A—Prong II the claim does not disclose any additional elements other than those analyzed in claim 16. Accordingly, for the same reasons a provided in Step 2B for claim 16, independent claim 1 is ineligible subject matter 
Regarding independent claim 10, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., (iii), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for claim 16, independent claim 10 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 2-9, 11-15, and 18-20, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
However, although dependent claims 17 thru 20 further refine the abstract idea of their respective base claim, i.e., claim 10, the claims further recite additional elements comprising:
Claim 17 recites (iv) “an aviation database;” 
Claim 18 recites (v) “a communication interface;”
Claim 19 recites (vi) “a GPS sensor;” and
Claim 20 recites (vii) “an application programming interface.” 
Wherein, the additional elements (iv) thru (vii), under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification discloses that (iv) “provides information necessary for the planning of a trip that involves a flight” and “may be local, e.g., stored on a hard drive or in flash memory, or remote, e.g., stored on a server or provided by a cloud-based service.” (PG Pub Specification, ¶ [0025]). The specification further discloses (v) as being exemplified by “Bluetooth interface, infrared interface, network interface, optical interface, etc.” (PG Pub Specification, ¶ [0075]). The specification further discloses (vi) “may be a sensor built into the computing device (110) or may be an external sensor that may be installed on an aircraft or vehicle being used.” (PG Pub Specification, ¶ [0027]). The specification further discloses (vii) as such. (PG Pub Specification, ¶ [0030]). Such that, when viewed as a whole/ordered combination, (iv) thru (vii) amount to no more than “apply it” (i.e., use of generic computers, generic computer components, and sensors) and generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., implementation using computers and sensors). See MPEP 2106.05(f) and 2106.05(h).
Accordingly, for the same reasons in the Step 2A – Prong 2 analysis of independent claim 16, the limitations of dependent claims 17 thru 20, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). 
Moreover claims 2-9 and 11-15 further recite and refine the abstract idea and do not recite any additional element(s) other than those previously analyzed in their respective base claims, i.e., claims 1 and 10. For example: 
Claim 2 recites, selecting a second ground leg of the multi-leg trip, the second ground leg connecting the destination airport and a destination location; obtaining a third estimated arrival time at the destination location based on the second estimated arrival time and the second ground leg; and reporting the third estimated arrival time at the destination location;
Claims 3 recites, wherein obtaining the second estimated arrival time at the destination airport based on the first estimated arrival time comprises: determining a flight duration from the departure airport to the destination airport based on a distance from the departure airport to the destination airport;
Claim 4 recites, wherein determining the flight duration further comprises considering at least one selected from a group consisting of a performance of the aircraft, winds aloft, a weather phenomenon, approach and departure procedures, airspace congestion, taxiing, and fueling;
Claim 5 recites, further comprising: selecting the departure airport from a plurality of available departure airports based on at least one selected from a group of criteria consisting of: a distance between the departure location and the departure airport, operating hours of the departure airport, fuel availability at the departure airport, sufficient runway length at the departure airport for the aircraft, an availability of a specified service at the departure airport, and airport fees.;
Claim 6 recites, ranking the plurality of available departure airports based on at least one criterion of the group of criteria; displaying, in the graphical user interface, an ordered list of the plurality of available departure airports, based on the ranking; and obtaining, in the graphical user interface, a selection of the departure airport from the plurality of available departure airports in the ordered list;
Claims 7 and 13 contain analogous limitation(s) and claim 13 recites, making a determination that the flight leg requires a fuel stop; and based on the determination: segment the flight leg into a first sub-leg and a second sub-leg, ATTORNEY DOCKET NO. 18648/013001wherein the estimated arrival time at the destination airport accounts for an additional time associated with the fuel stop; and 
Claims 8 and 14 contain analogous limitation(s) and claim 14 recites, selecting an intermediate airport for the fuel stop, based on at least one selected from a group of criteria consisting of: a preferred fuel loading scheme, fuel availability and cost, a runway characteristic, an availability of services, airport fees, and fuel tankering considerations;
Claims 9 and 15 contain analogous limitation(s) and claim 15 recites, wherein selecting the intermediate airport for the fuel stop comprises: ranking a plurality of possible intermediate airports based on at least one of the group of criteria; displaying, in the graphical user interface, an ordered list of the plurality of possible intermediate airports, based on the ranking; and obtaining, in the graphical user interface, a selection of the intermediate airport from the plurality of possible intermediate airports in the ordered list
Claim 12 recites, ranking the plurality of available destination airports based on at least one criterion of the group of criteria; display, in the graphical user interface, an ordered list of the plurality of available destination airports, based on the ranking; and obtain, in the graphical user interface, a selection of the destination airport from the plurality of available destination airports in the ordered list.
Therefore, the preceding claims, when viewed as a whole and ordered combination, recite and refine the same abstract idea as disclosed in their respective base claims by virtue of dependence. Accordingly, the claims do not change the analysis already presented above in regards to claims 1, 10, and 16. 
Accordingly, for the same reasons in Step 2A—Prong II of their respective base claims, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea. Consequently, dependent claims 2-9, 11-15, and 17-20 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Dependent Claims Step 2B:
The dependent claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (iv) thru (vii), are all recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Consequently, dependent claims 2-9, 11-15, and 17-20 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 10, 11, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marks, Pub. No. US 2013/0261956, in view of Lamoriniere et al., hereinafter Lamoriniere, Pub. No. 2015/0276410.
Regarding claims 1 and 16, claim 1 is the method claim for the system claimed in claim 16. Wherein, claim 1 shares analogous limitations to those claimed in claim 16. Accordingly, the following rejection for claim 16 is the premise for the rejection of claim 1.  
Marks teaches A system for planning a multi-leg trip (Marks, Figure 9: system 900), the system comprising: 
a computer processor (Marks, Figure 9: Processor(s) 905); 
a graphical user interface (Marks, Figure 6); 
and instructions executing on the computer processor (Marks, ¶¶ [0057] and [0136]), causing the system to: 
obtain, in the graphical user interface, trip data comprising a departure location, a departure airport, a destination airport, and a desired arrival time (Marks, Figure 6: Input Modules 602 604, 610, 612, and 614);
obtain a first prediction of a departure time at the departure location to arrive at the destination airport at the desired arrival time (Marks, Figure 4: “Departure Time = tdepart – tb – ta, e.g., 9:50am – 90 min to airport – 20 min transit = 8am” and Figure 5: Projected Time to Depart from Starting Address); 
calculate a first estimated arrival time at the destination airport (Marks, Figure 4: Arrive Destination Terminal 410; ¶ [0125]) by: selecting a ground leg of the multi-leg trip, the ground leg connecting the departure location to the departure airport (Marks, Figure 4: Leave Starting Point 402; Figure 7: “Your Flights; and ¶¶ [0101] and [0132] thru [0133]). Wherein, Marks teaches transportation for a ground leg is chosen from a plurality of options provided. Id.
predicting an estimated arrival time at the departure airport based on the first prediction of the departure time at the departure location and the ground leg (Marks, Figure 4: Travel Time “a;” and ¶ [0101]; 
selecting a flight leg of the multi-leg trip, the flight leg connecting the departure airport to the destination airport (Marks, Figure 4: Depart Origin Terminal 406, Stopover or Transfer Point 408, and Arrive Destination Terminal 410, Figure 7: “Your Flights; and ¶¶ [0132] thru [0133]). Wherein, Marks teaches a flight leg is chosen from a plurality of options provided. Id.; 
predicting the first estimated arrival time at the destination airport based on: 
the estimated arrival time at the departure airport (Marks, Figure 4: “Departure Time = tdepart – tb – ta, e.g., 9:50am – 90 min to airport – 20 min transit = 8am,” and Figure 7: Origin Airport “In: 7:20AM”) an aircraft to be used for the flight leg (Marks, ¶ [0121] – airplane is the type of aircraft), and a prevailing flight condition associated with the flight leg (Marks, ¶ [0096]; 
determine an excessive discrepancy between the first estimated arrival time at the destination airport and the desired arrival time (Marks, Figure 4: “a, b, c1-c3, d, and e” – travel segments and Figure 6: “Arrival Date & Time;” and ¶¶ [0096] thru [0098]). Wherein, Marks teaches a user inputs the arrival date and time (i.e., desired arrival time) and the system determines when a travel-related delay has occurred (i.e., determining an excessive discrepancy) at one or more travel segments, which requires updating the total travel time based on the updated travel segment(s) time. Id., and based on the excessive discrepancy: 
obtain a second prediction of the departure time at the departure location, wherein the second prediction is made to reduce the discrepancy (Marks, Figure 4: Figure 4: “Departure Time = tdepart – tb – ta, e.g., 9:50am – 90 min to airport – 20 min transit = 8am” and Figure 5: Projected Time to Depart from Starting Address; and ¶¶ [0096] thru [0098]). Wherein, Marks teaches updating estimated times at each travel segment Id. Marks further provides an example of a bus segment being delayed—a travel segment connecting a starting point to an airport terminal—and updating the departure time from the starting point based on the delay. Id.;  40PATENT APPLICATION ATTORNEY DOCKET NO. 18648/013001 
calculate a second estimated arrival time at the destination airport based on the second prediction of the departure time (Marks, Figure 4: Arrive Destination Terminal 410; ¶¶ [0092], [0096] thru [0098] and [0125]). Wherein, Marks teaches updating the travel time at each travel segment to provide the user with a “more accurate total travel time” when delays association with the travel segment(s) occur. Id. and…; 
based on the acceptable discrepancy: present, in the graphical user interface, the second prediction of the departure time as a recommended departure time (Marks, Figure 4: Scheduled Departure Time = tdepart – tb - ta and Figure 7: Departure Date & Time, Drive to Airport, Origin Airport, Arrival Airport, Drive to Dest., and Arrive Date & Time; ¶¶ [0092], [0096] thru [0098] and [0125]). Wherein, Marks teaches the system “provides a more accurate total travel time to the traveler” based on updating the times in each travel segment when a delay occurs and recalculates scheduled departure time when a travel segment impacts the departure time (i.e., the second prediction of the departure time as a recommended departure time) and presents the updated scheduled departure time(s) to the user via web page. Id. 

…identify an acceptable discrepancy between the second estimated arrival time at the destination location and the desired arrival time (Lamoriniere, ¶¶ [0056] and [0098] thru [0103]) (Lamoriniere, ¶ [0056]). Wherein, Lamoriniere teaches a user selecting an acceptable delay level that deviates from arrival time at the final destination (i.e., identifying an acceptable discrepancy between the second estimated arrival time and the desired arrival time). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a system to choose a close journey option caused by a delay for a user to accept in the trip planning process, modifying Marks to that of Lamoriniere, for improving the traveler experience and reducing the number of complaints received from travelers by avoiding real-time re-routing of passengers or the necessity for a passenger to wait for a connecting segment of their journey to be added. (Lamoriniere, ¶ [0103]). 
Regarding claim 2, the combination of Marks and Lamoriniere teach the method of claim 1. Marks further teaches further comprising: 
selecting a second ground leg of the multi-leg trip, the second ground leg connecting the destination airport and a destination location (Marks, Figure 4: “e” – travel segment; Figure 7: “Results” and “Drive to Dest;” Figure 8: “Your Selected Itinerary;” and ¶¶ [0131] thru [0133]);
obtaining a third estimated arrival time at the destination location based on the second estimated arrival time and the second ground leg (Marks, Figure 4: “Arrival time t=tarrive + td + te,” “Depart Destination Terminal 412 @ 4:50pm”, “Travel Time e – 20 min,” and “Arrive ending address @ 5:10pm” and Figure 7: Arrival Airport In: time and Out: time, Drive to Destination Time/Distance, and Arrival Date & Time); and 
reporting the third estimated arrival time at the destination location (Marks, Figure 4: “Arrival ending address” @ 5:10PM and Figure 7: “Arrival Date & Time”).
Regarding claim 5, the combination of Marks and Lamoriniere teach the method of claim 1. Marks further teaches further comprising: 
selecting the departure airport from a plurality of available departure airports based on at least one selected from a group of criteria consisting of: a distance between the departure location and the departure airport, operating hours of the departure airport, fuel availability at the departure airport, sufficient runway length at the departure airport for the aircraft, an availability of a specified service at the departure airport, and airport fees (Marks, Figure 6: “Max Drive To…Airport; and ¶¶ [0008], [0077], and [0079]). Wherein, Marks teaches a user selects and filters routes based on, among other criteria, cost of air travel (i.e., airport fees) and distance from the starting point to the origin terminal (i.e., distance between departure location and the departure airport). Id.
Regarding claim 10, the claim is the product claim to the system claimed in claim 16 and contains analogous limitations. Accordingly, the analogous limitations in claim 10 are rejected under the same premise as recited in claim 16 above. Yet, the claim additionally recites and Marks further teaches a non-transitory computer readable medium comprising computer readable program code (Marks, Figure 9: Memory 910 and Operating System 930; and ¶¶ [0135] and [0136]). 
Regarding claim 11, the combination of Marks and Lamoriniere teach the non-transitory computer readable medium of claim 10. Marks further teaches wherein the computer readable program code further causes the computer system to: select the destination airport from a plurality of available destination airports based on at least one selected from a group of criteria consisting of: a distance between the destination airport and the destination location, operating hours of the destination airport, fuel availability at the destination airport, sufficient runway length at the destination airport for the aircraft, an availability of a specified service at the destination airport, and airport fees (Marks, Figure 6: “Max Drive To/From Airport; and ¶¶ [0008], [0077], and [0079]). Wherein, Marks teaches a user selects and filter routes based on, among other criteria, cost of air travel (i.e., airport fees) and distance from the destination terminal to the destination location. Id.
Regarding claim 18, the combination of Marks and Lamoriniere teach the system of claim 16. Marks further teaches further comprising a communication interface (Marks, Figure 9: Network Adapter 915), wherein predicting the estimated arrival time at the destination airport comprises determining a flight duration from the departure airport to the destination airport based on at least one selected from a group consisting of, winds aloft, a weather phenomenon, airspace congestion, and fueling information, obtained via the communication interface (Marks, Figure 1: Travel Plan Server 114, Local Database 118, Web Server 119 and Figure 9: Network Adapter 915; and ¶¶ [0014], [0019], [0084], [0096], and [0137]). Wherein, Marks teaches of each mode of travel” (i.e., airline) from origin to destination based on “congestion of infrastructure used by the travel service, possible weather conditions affecting the travel service associated with the given travel segment, etc.” Id.
Regarding claim 19, the combination of Marks and Lamoriniere teach the system of claim 16. Marks further teaches further comprising a GPS sensor, wherein a current location, obtained by the GPS sensor is used to set the departure location (Marks, Figure 1: phone 102; and ¶¶ [0078] and [0080]). Wherein, Marks teaches a user’s GPS coordinates are inputted into the origin as the current location for departure by the user’s phone (i.e., the GPS sensor is used to set the departure location).

Claims 3, 4, 7, 8, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Lamoriniere, see respective base claims 1, 10, and 16 above, further in view of Cormack et al., hereinafter Cormack, Pub. No. 2011/0087561.
Regarding claim 3, the combination of Marks and Lamoriniere teach the method of claim 1. Marks further teaches wherein obtaining the second estimated arrival time at the destination airport based on the first estimated arrival time comprises: determining a flight duration from the departure airport to the destination airport… (Marks, Figure 1: Travel Plan Server 114 and Local Database 118 and Figure 4: Depart Origin Terminal 406, Stopover or Transfer Point 408, and Arrive Destination Terminal 410; and ¶¶ [0066] thru [0067]). Wherein, Marks teaches a travel plan server communicating with airline databases to obtain flight duration information from an origin terminal to a destination terminal. Id.

Yet, Marks or the combination does not teach, however, in the same field of endeavor, i.e., travel planning, Cormack teaches determining a flight duration from the departure airport to the destination airport based on a distance from the departure airport to the destination airport (Cormack, Figure 4a: Aircraft Type 402 and Origin/Destination Airport 404 and Figure 5: “Distance,” “Air Speed,” and “Trip Time;” and ¶¶ [0034] and [0049] thru [0050]). Wherein, Cormack teaches calculating a trip time (i.e., flight duration) from an origin airport to a destination airport based on the speed and fuel burn of the aircraft selected and the distance between the origin airport and the destination airport. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to calculate travel time between origin and destination airports based on the distance between the airports and the endurance and speed of a selected aircraft by a traveler, modifying the combination of Marks and Lamoriniere to that of Cormack, for “allowing a traveler to avoid the time-consuming researching aspects required in private flight planning.” (Cormack, ¶ [0003]).
Regarding claim 4, the combination of Marks and Lamoriniere teach the method of claim 3. Marks further teaches wherein determining the flight duration further comprises considering at least one selected from a group consisting of a performance of the aircraft, winds aloft, a weather phenomenon, approach and departure procedures, airspace congestion, taxiing, and fueling (Marks, Figure 1: Travel Plan Server 114, Local Database 118, Web Server 119 and Figure 9: Network Adapter 915; and ¶¶ [0014], [0019], [0084], [0096], and [0137]). Wherein, Marks teaches of each mode of travel” (i.e., airline flight duration) from origin to destination based on “congestion of infrastructure used by the travel service, possible weather conditions affecting the travel service associated with the given travel segment, etc.” Id.
Regarding claim 7, the combination of Marks and Lamoriniere teach the method of claim 1. Marks further teaches making a determination that the flight leg requires a…stop (Marks, Figure 4: “Stopover” 408); and based on the determination: segmenting the flight leg into a first sub-leg and a second sub-leg, wherein the second estimated arrival time further accounts for an additional time associated with the…stop (Marks, Figure 4: “c1 – 180 minutes, c2 – 120 minutes, and c3 – 75 minutes” travel segments; and ¶¶ [0092] and [0117]). Wherein, Marks teaches updating and providing arrival times to a user when delays occur (i.e., a second estimated arrival time) and the arrival times include the additional time associated with the stop. 
Although Marks teaches make a determination that the flight leg requires a…stop (Marks, Figure 4: “Stopover 408”), Marks or the combination does not explicitly teach, however, Cormack further teaches a fuel stop (Cormack, ¶ [0052]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine a flight leg requires a fuel stop, modifying the combination of Marks and Lamoriniere to that of Cormack, “for bypassing the current time-consuming process of drawing up a flight plan and figuring out where and when to refuel in light of such variables as aircraft endurance, fuel economy, safety, and the numerous operations in refueling locations
Regarding claim 8, the combination of Marks, Lamoriniere, and Cormack teach the method of claim 7. Yet, Marks or the combination of Marks and Lamoriniere does not teach, however, Cormack further teaches making a determination that the flight leg requires a fuel stop; and based on the determination: segmenting the flight leg into a first sub-leg and a second sub-leg, wherein the second estimated arrival time further accounts for an additional time associated with the fuel stop (Cormack, Figure 4: Distance Calculator 400, Enroute Airport Module 410, Minimum Runway Length 412 and Figure 5: Fuel Stop 506, Services Module 508; and ¶¶ [0055], [0056], and [0061]). Wherein, Cormack teaches a airports at any trip leg along the travel plan is filtered and selected based on runway length (i.e., runway characteristics, hotel and ground transportation services (i.e., availability of services), fuel stop location (i.e., fuel availability), and costs. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine and select airports along a flight plan satisfying the requirements of at a minimum runway length, services provided, costs, and availability of fuel, modifying the combination of Marks and Lamoriniere to that of Cormack, “for bypassing the current time-consuming process of drawing up a flight plan and figuring out where and when to refuel in light of such variables as aircraft endurance, fuel economy, safety, and the numerous operations in refueling locations.” (Cormack, ¶ [0072]).
Regarding claim 13, the combination of Marks and Lamoriniere teach the non-transitory computer readable medium of claim 10. Marks further teaches wherein the computer readable program code further causes the computer system to: 
make a determination that the flight leg requires a…stop (Marks, Figure 4: “Stopover” 408);” and 
based on the determination: segment the flight leg into a first sub-leg and a second sub-leg, ATTORNEY DOCKET NO. 18648/013001wherein the estimated arrival time at the destination airport accounts for an additional time associated with the…stop (Marks, Figure 4: “c1 – 180 minutes, c2 – 120 minutes, and c3 – 75 minutes” travel segments; and ¶ [0117]). 
Although Marks teaches make a determination that the flight leg requires a…stop (Marks, Figure 4: “Stopover 408”), Marks or the combination does not explicitly teach, however, Cormack further teaches a fuel stop (Cormack, ¶ [0052]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine a flight leg requires a fuel stop, modifying the combination of Marks and Lamoriniere to that of Cormack, “for bypassing the current time-consuming process of drawing up a flight plan and figuring out where and when to refuel in light of such variables as aircraft endurance, fuel economy, safety, and the numerous operations in refueling locations.” (Cormack, ¶ [0072]).
Regarding claim 14, the combination of Marks, Lamoriniere, and Cormack teach the non-transitory computer readable medium of claim 13. Yet, Marks or the combination of Marks and Lamoriniere does not teach, however, Cormack further teaches select an intermediate airport for the fuel stop, based on at least one selected from a group of criteria consisting of: a preferred fuel loading scheme, fuel availability and cost, a runway characteristic, an availability of services, airport fees, and fuel tankering considerations (Cormack, Figure 4: Distance Calculator 400, Enroute Airport Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine and select airports along a flight plan satisfying the requirements of at a minimum runway length, services provided, costs, and availability of fuel, modifying the combination of Marks and Lamoriniere to that of Cormack, “for bypassing the current time-consuming process of drawing up a flight plan and figuring out where and when to refuel in light of such variables as aircraft endurance, fuel economy, safety, and the numerous operations in refueling locations.” (Cormack, ¶ [0072]).
Regarding claim 17, the combination of Marks and Lamoriniere teach the system of claim 16. Marks further teaches further comprises an aviation database, wherein predicting the estimated arrival time at the destination airport comprises determining a flight duration from the departure airport to the destination airport…(Marks, Figure 1: Travel Plan Server 114 and Local Database 118 and Figure 4: Depart Origin Terminal 406, Stopover or Transfer Point 408, and Arrive Destination Terminal 410; and ¶¶ [0066] thru [0067]). Wherein, Marks teaches a travel plan server communicating with airline databases to obtain flight duration information from an origin terminal to a destination terminal. Id. 
determining a flight duration from the departure airport to the destination airport based on a distance from the departure airport to the destination airport and based on a performance of the aircraft (Cormack, Figure 4a: Aircraft Type 402 and Origin/Destination Airport 404 and Figure 5: “Distance,” “Air Speed,” and “Trip Time;” and ¶¶ [0034] and [0049] thru [0050]). Wherein, Cormack teaches calculating a trip time (i.e., flight duration) from an origin airport to a destination airport based on the speed and fuel burn of the aircraft selected and the distance between the origin airport and the destination airport. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to calculate travel time between origin and destination airports based on the distance between the airports and the endurance and speed of a selected aircraft by a traveler, modifying the combination of Marks and Lamoriniere to that of Cormack, for “allowing a traveler to avoid the time-consuming researching aspects required in private flight planning.” (Cormack, ¶ [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Lamoriniere, see respective base claim 1 above, further in view of McCulloch, Pub. No. US 2005/0015295. 
Regarding claim 6, the combination of Marks and Lamoriniere teach the method of claim 5. Marks further teaches further comprising: 
displaying, in the graphical user interface, an ordered list of the plurality of available departure airports…(Marks, Figure 7: “Your Flights”); and 
obtaining, in the graphical user interface, a selection of the departure airport from the plurality of available departure airports in the ordered list (Marks, Figure 7: “Results” and Figure 8: “Your Selected Itinerary;” and ¶¶ [0131] thru [0133]). 
Yet, Marks or the combination does not teach, however, in the same field of endeavor, i.e., trip planning, McCulloch teaches ranking the plurality of available departure airports based on at least one criterion of the group of criteria (McCulloch, ¶ [0026]) and displaying…an ordered list of the plurality of available departure airports based on the ranking (McCulloch, ¶ [0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to rank airports based on desired user preferences and to display results of the ranked airports to the user, modifying the combination of Marks and Lamoriniere to that of McCulloch, “for collecting, managing, and processing travel information in such a way that transportation can quickly and efficiently be planned.” (McCulloch, ¶ [0038]).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Lamoriniere, further in view of Cormack, see respective base claims 8 and 14 above, further in view of Carrithers, Pat. No. US 8,700,249. 
Regarding claim 9, the combination of Marks, Lamoriniere, and Cormack teach the method of claim 8. Marks further teaches wherein selecting the intermediate airport for the fuel stop comprises: 
obtaining, in the graphical user interface, a selection of the intermediate airport from the plurality of possible intermediate airports in the ordered list (Marks, Figure 7: “Results” and Figure 8: “Your Selected Itinerary;” and ¶¶ [0131] thru [0133]). Wherein, Marks teaches a user selects via a web page a complete flight plan that includes a selection of connection airport IAH in lieu of MDW. Id.
Yet, Marks or the combination does not teach, however, in the same field of endeavor, i.e., trip planning, Carrithers teaches ranking a plurality of possible intermediate airports based on at least one of the group of criteria (Carrithers, Figure 2: step 240; and displaying, in the graphical user interface, an ordered list of the plurality of possible intermediate airports, based on the ranking (Carrithers, Figure 2: Step 240 and Figure 4: Map 30 and Refueling Airports 141(a)-(d)). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to sort the refueling airports based on fuel price (i.e., rank) and display the airports from least to most expensive regarding fuel prices, modifying the combination of Marks, Lamoriniere, and Cormack to that of Carrithers, “to aid identification of an FBO having a least expensive fuel price.” (Carrithers, Col. 3: lines 15 thru 19).
Regarding claim 15, the claim is the product claim to the method claimed in claim 9 above and contains analogous limitations. Accordingly, the claim is rejected under the same premise. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Lamoriniere, see respective base claim 10 above, further in view of Moravek et al., hereinafter Moravek, Pub. No. US 2017/0320589.
Regarding claim 12, the combination of Marks and Lamoriniere teach the non-transitory computer readable medium of claim 10. Yet, Marks or the combination does not teach, however, in the same field of endeavor, i.e., trip planning, Moravek teaches wherein the computer readable program code further causes the computer system to: 	
rank the plurality of available destination airports based on at least one criterion of the group of criteria (Moravek, Figure 4: ordered viability groupings 404, 406, 408; ¶¶ [0038], [0044], and [0050]). Wherein, Moravek teaches ranking destination airports based on viability parameters, e.g., runway parameters including length and available services, at the destination airports. Id.; 
display, in the graphical user interface, an ordered list of the plurality of available destination airports, based on the ranking (Moravek, Figure 4: ordered viability groupings 404, 406, 408 and graphical indicia 410); and 
obtain, in the graphical user interface, a selection of the destination airport from the plurality of available destination airports in the ordered list (Moravek, Figure 4: “Accept;” and ¶ [0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to rank the destination airports based on viability parameters, e.g., runway length and services rendered, display on a map to a user the ranked viable destination airports, and obtain a selection from the user the pilot can quickly ascertain the relative viability of landing at the individual runways at a particular airport, and thereby proceed with selection of a desired combination of airport and runway for landing the aircraft with improved situational awareness and reduced mental workload.” (Moravek, ¶ [0054]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Lamoriniere, see respective base claim 16 above, further in view of Carrithers. 
Regarding claim 20, the combination of Marks and Lamoriniere teach the system of claim 16. Yet, Marks or the combination does not teach, however, Carrithers further teaches an application programming interface configured to provide the planning the multi-leg trip to other system as a service (Carrithers, Col. 10: lines 58 thru 60). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a travel planning system to obtain and utilize “aeronautical/geospatial maps” from an entity, e.g., FAA, Microsoft Virtual Earth, or Google Maps, using the entity’s Application Programming Interface (API), modifying the combination of Marks and Lamoriniere to that of Carrithers, for realizing “With the advent of broadband technology growing globally, applications running real time functions can be developed further. Programming in ASP.NET technology with the use of geospatial mapping is a feasible plan for the use of the Internet.” (Carrithers, Col. 11: lines 1 thru 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628










/SHANNON S CAMPBELL/           Supervisory Patent Examiner, Art Unit 3628